

LOCKUP AGREEMENT


THIS LOCKUP AGREEMENT (the “Agreement”) is made as of the 29th day of September,
2011, by _____________ (“Holder”) in connection with the ownership of shares of
NetFabric Holdings, Inc., a Delaware corporation (the “Company”). Capital terms
used and not otherwise defined herein shall have the respective meanings set
forth in the Asset Purchase Agreement by and among Xcel Brands, Inc., IM Brands
LLC, and IM Ready-Made LLC, dated as of May 19, 2011 as amended, and its
attachments thereto (the “Purchase Agreement”).


NOW THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1.
Background.

 
a.          On May 19, 2011, XCel Brands, Inc., a Delaware corporation
(‘‘XCel’’) and its wholly owned subsidiary, IM Brands, LLC entered into the
Purchase Agreement with Holder, pursuant to which the Buyers acquired certain
assets (the “Assets”) of IM Ready-Made, LLC (“IM Ready”), including (i) the
“Isaac Mizrahi” brands (including the trademarks “Isaac Mizrahi New York,”
“Isaac Mizrahi” and “Isaac MizrahiLIVE”) (the “IM Trademarks”), (ii) the license
agreements between IM Ready and third parties related to the IM Trademarks,
(iii) design agreements with Liz Claiborne and QVC, Inc. to design the “Liz
Claiborne New York” brand for sale exclusively at QVC, and (iv) computers,
design software, and other assets related to the licensing and design of the IM
Trademarks and the design of the Liz Claiborne New York brand.
 
b.          On September 29, 2011, the Company, XCel, and NetFabric Acquisition
Corp., a Delaware corporation (‘‘Acquisition Corp.’’) and wholly-owned
subsidiary of the Company, entered into an Agreement of Merger and Plan of
Reorganization (the ‘‘Merger Agreement’’) pursuant to which Acquisition Corp.
was merged with and into XCel, with XCel surviving as a wholly-owned subsidiary
of the Company (the ‘‘Merger’’). The closing of the Purchase Agreement is
occurring in conjunction with the consummation of the Merger.
 
c.          Simultaneous with the Purchase Agreement and the Merger, the Company
is conducting a private offering (the “Offering”) to certain accredited
investors (the “Investors”) consisting of a minimum of $2,500,000 up to a
maximum of $4,000,000 of investment units, each consisting of one hundred
thousand (100,000) shares of the Company’s common stock (the “Common Stock”),
$0.001 par value, and one warrant to purchase fifty thousand (50,000) shares of
Common Stock, at a per unit purchase price of $500,000, pursuant to Section 4(2)
of the Securities Act of 1933, as amended (the “Securities Act”) and Rule 506
promulgated under Regulation D thereunder in accordance with the rules and
regulations of the United States Securities and Exchange Commission.
 
d.          After giving effect to the Merger, Holder is the beneficial owner of
the amount of Common Stock designated on the signature page hereto.
 
e.          As a condition to the Purchase Agreement pursuant to Section 6.15(a)
and as an inducement to the Investors to participate in the Offering, Holder has
agreed to refrain from selling any of the Lockup Shares (as defined below)
pursuant to the terms set forth in Section 2 herein and refrain from including
any of the Lockup Shares in the registration statement (the “Registration
Statement”) to be filed by the Company with the Securities and Exchange
Commission to register for resale the securities issues or issuable to Investors
in the Offering.
 
 

--------------------------------------------------------------------------------

 
  
2.
Sale Restriction.

 
a.          Holder hereby agrees that during the six (6) months from the date
hereof (the “Restriction Period”), Holder shall not, directly or indirectly,
through an “affiliate” or “associate” (as such terms are defined in the General
Rules and Regulations under the Securities Act), or otherwise, offer, sell,
contract to sell, pledge, hypothecate, grant an option for sale, or otherwise
dispose of, or transfer or grant any rights with respect thereto in any manner
(or enter into any transaction which is designed to, or might reasonably be
expected to, result in the disposition, whether by actual disposition, effective
economic disposition due to cash settlement, transfer of the entity holding the
Lockup Shares or otherwise) either privately or publicly (each, a “Transfer”)
any Common Stock (including any of the shares of Common Stock acquired pursuant
to a stock split, stock dividend, reverse stock split, subdivision, combination,
reclassification or similar change in the capital structure of the Company) or
any options, warrants or other rights to purchase Common Stock or any other
security of the Company which Holder owns or has a right to acquire as of the
date hereof, other than Excluded Shares (defined below) (the “Lockup Shares”),
or enter into any agreement or any transaction that has the effect of
transferring, in whole or in part, directly or indirectly, the economic
consequence of ownership of the Lockup Shares, whether any such agreement or
transaction is to be settled by delivery of the Lockup Shares, other than in
connection with an offer made to all shareholders of the Company in connection
with merger, consolidation or similar transaction involving the Company. Holder
further agrees that the Company and its transfer agent are authorized to place
“stop orders” on its books to prevent any transfer of the Lockup Shares held by
Holder in violation of this Agreement.  “Excluded Shares” means shares of Common
Stock acquired by the Holder in the Offering or issuable to the Holder upon
exercise of the Warrants issued to the Holder in the Offering.
 
b.          Notwithstanding the foregoing restrictions on transfer, the Holder
may, at any time and from time to time during the Restriction Period or
otherwise, transfer the Lockup Shares (i) as bona fide gifts or transfers by
will or intestacy, (ii) to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the Holder, provided that any such
transfer shall not involve a disposition for value, (iii) to a partnership which
is the general partner of a partnership of which the Holder is a general
partner, or (iv) to the Holder’s members, provided, that, in the case of any
gift or transfer described in clauses (i), (ii), (iii) or (iv), each donee or
transferee agrees in writing to be bound by the terms and conditions contained
herein in the same manner as such terms and conditions apply to the undersigned.
For purposes hereof, “immediate family” means any relationship by blood,
marriage or adoption, not more remote than first cousin.
 
3.
Restriction on Registration Rights.

 
a.          Notwithstanding any other agreement between the Holders and the
Company to the contrary, the Holder agrees that the Lockup Shares will not be
included in the Registration Statement to be filed pursuant to the Registration
Rights Agreement entered into between the Company and the Investors in
connection with the Offering.  This Section 3 does not affect any rights the
Holder otherwise has to include the Excluded Shares in the Registration
Statement.
  
 
 

--------------------------------------------------------------------------------

 
  
4.
Miscellaneous.

 
a.          At any time, and from time to time, after the signing of this
Agreement Holder will execute such additional instruments and take such action
as may be reasonably requested by the Company to carry out the intent and
purposes of this Agreement.
 
b.          This Agreement shall be governed by and construed in accordance with
the laws of the State of New York without regard to principles of conflicts of
laws.  Any action brought by either party against the other concerning the
transactions contemplated by this Agreement shall be brought only in the state
courts of New York or in the federal courts located in the state of New
York.  The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert
any defense based on lack of jurisdiction or venue or based upon forum non
conveniens.  The parties executing this Agreement and other agreements referred
to herein or delivered in connection herewith agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Notices hereunder shall be given in the same manner as set forth in
the Purchase Agreement.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any suit, action or
proceeding in connection with this Agreement by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  
 
c.          The restrictions on transfer described in this Agreement are in
addition to and cumulative with any other restrictions on transfer otherwise
agreed to by the Holder or to which the Holder is subject to by applicable law.
 
d.          This Agreement shall be binding upon Holder, its legal
representatives, successors and assigns.
 
e.          This Agreement may be signed and delivered by facsimile signature
and delivered electronically.
 
f.          The Company agrees not to take any action or allow any act to be
taken which would be inconsistent with this Agreement.
 
 

--------------------------------------------------------------------------------

 
  
g.          The Holder acknowledges that this Lockup Agreement is being entered
into for the benefit of the Investors in the Offering and may be enforced by the
Investors and may not be amended without the consent of the Investors, which may
be withheld for any reason.
[Signature Page Follows]
  
 
 

--------------------------------------------------------------------------------

 
  

IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.
 

 
HOLDER:
         
 
   
Name:
         
 
   
Amount of Common Stock
 
Beneficially Owned

  

 
COMPANY:
           
By:
       
Name:
     
Title:
 

   
[Signature Page to Management Lockup Agreement]
  
 
 

--------------------------------------------------------------------------------

 